        Case 1:15-cv-00662-TSE Document 174 Filed 01/28/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
_______________________________________
                                        )
  WIKIMEDIA FOUNDATION,                 )
                                        )
                            Plaintiff,  )
                                        )
                   v.                   ) No. 1:15-cv-0662 (TSE)
                                        )
  NATIONAL SECURITY AGENCY, et al.,     )
                                        )
                            Defendants. )
______________________________________ )


       NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

          On January 2, 2019, this Court granted Defendants’ motion for a stay of all

   proceedings in the above-captioned case commensurate with the duration of the lapse of

   appropriations for the Department of Justice. As of January 25, 2019, after a 35-day lapse,

   funding was restored for the Department of Justice through February 15, 2019, and the

   Department has now resumed its usual civil litigation functions. Defendants request the

   opportunity to meet and confer with Plaintiff’s counsel for the purpose of promptly

   submitting to the Court a proposed briefing schedule that takes into account the duration of

   the lapse in appropriations.

          Dated: January 28, 2019                    Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ANTHONY J. COPPOLINO
                                                     Deputy Branch Director

                                                     JAMES J. GILLIGAN
                                                     Special Litigation Counsel

                                                     RODNEY PATTON
                                                     Senior Trial Counsel

                                                 1
Case 1:15-cv-00662-TSE Document 174 Filed 01/28/19 Page 2 of 2



                                  JULIA A. BERMAN
                                  Senior Counsel

                                  /s/ Olivia Hussey Scott_____
                                  OLIVIA HUSSEY SCOTT
                                  Trial Attorney

                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W., Room 11112
                                  Washington, D.C. 20005
                                  Phone: (202) 616-8491
                                  Fax: (202) 616-8470
                                  Email: olivia.hussey.scott@usdoj.gov

                                  Counsel for Defendants




                              2
